Citation Nr: 1524043	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-10 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971, and from November 1983 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2015, the Veteran testified at a Board hearing.  The Veteran's representative submitted additional evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).  In any case, given the date of the Veteran's substantive appeal, waiver of RO consideration is presumed.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of an increased evaluation for right lower extremity neuropathy has been raised by the record in a March 2015 hearing testimony, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected right knee disability has manifested by flexion limited to not less than 120 degrees and extension limited to zero degree including on repetition.

2.  For the entire appeal period, the Veteran's service-connected right knee disability has manifested by slight instability.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for limited motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010, 5260, 5261 (2014).

2.  The criteria for a separate 10 percent evaluation, but no more, for instability of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard May 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.   Records from the Social Security Administration (SSA) are not available for review.  In June 2013, SSA indicated that the Veteran's records were destroyed.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA medical examination in September 2011.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The record does not reasonably raise that the disability has worsened since that examination; thus, remand for another VA examination is not warranted.  Thus, VA's duty to assist has been met.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Rating Criteria for the Knees

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a noncompensable rating is assigned when flexion is limited 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

IV. Discussion

The appeal period before the Board begins on April 13, 2011, the date VA received the claim for an increased rating, plus the one-year look-back period if an increase became factually ascertainable.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Board notes that a claim for increase was finally denied most recently by a September 2010 Board decision.

Service connection is in effect for right knee degenerative joint disease and chondromalacia patella evaluated as 10 percent disabling based on painful motion under 38 C.F.R. § 4.71a, DC 5010.  The Veteran contends that his right knee disability is more severe than the currently assigned evaluation and that he is entitled to a higher evaluation.

DCs 5260 & 5261-Limitation of Flexion & Extension

VA treatment records and examinations show that the Veteran's right knee flexion was measured several times during the appeal period.  At most, it was limited to120 degrees in October 2014 as noted in a VA treatment record.  At the September 2011 VA examination, right knee flexion was limited to 125 degrees, including on repetition and with painful motion.  Because the Veteran's flexion has exceeded 30 degrees throughout the appeal period, it has not been limited to an extent to warrant a higher evaluation under DC 5260.

Likewise, the same records reveal that extension has been to zero degrees, which is normal.  Therefore, the Veteran has no compensable limitation of extension under DC 5261, and a higher rating is not available under this DC.

However, functional loss is present in the right knee, manifesting as pain on movement.  The Veteran reported on multiple occasions that he experiences increased pain with prolonged sitting.  He also endorsed symptoms of pain while going up and down stairs.  The Veteran is competent to report pain on movement and limitation of movement.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board finds him credible, as his reports are internally consistent and there is no evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Because neither right knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints and the recorded objective findings of functional loss due to pain, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The currently assigned 10 percent rating already contemplates the minimum compensable rating for painful motion involving arthritis of a joint and the painful motion regulation in general.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5010; Burton, 25 Vet. App. at 1.

The Board thus finds that a rating in excess of 10 percent for limitation of motion of the right knee is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DC 5257-Subluxation or Lateral Instability

The Board next finds that a separate, compensable rating is warranted for subluxation or lateral instability under 38 C.F.R. §4.71a, DC 5257.

Throughout his appeal, the Veteran has reported that his knee feels weak and occasionally gives way.  He has described difficulty with stairs and prolonged walking or standing.  He reported of giving-way in June 2010, July 2010, and at the March 2015 Board hearing.  It is noted that joint stability findings at the September 2011 VA examination were negative for instability and giving way.  

The Board notes that the rating schedule does not require objective medical evidence to substantiate the instability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating for instability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Although the joint stability tests have been negative, the Veteran's testimony regarding instability, manifested as give-way and difficulty with ambulation, is competent and credible.  Furthermore, the VA examiner observed the Veteran to have an antalgic gait resulting from this condition.  

The evidence shows that the instability is at most slight in severity and, therefore, warrants a separate 10 percent rating, but not higher.  The Veteran himself has described infrequent episodes of giving-way.  In his March 2015 testimony, he stated that his knee is not stable when climbing stairs.  Because these findings tend to indicate infrequent episodes with very minimal impact on his daily functioning, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period covered by this claim.


Other DCs

The Board has considered whether it may be appropriate to rate the Veteran's right knee disability under other DCs, but finds that no higher or additional evaluations are warranted.

DCs 5256, 5258, and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  The evidence shows that these symptoms are absent.  While evidence prior to the appeal period reveals a possible nondisplaced meniscal tear in August 2009, the evidence shows an absence of torn or removed cartilage in the right knee.  Indeed, the April 2011 surgical report showed that the medial meniscus was intact to visualization and no loose bodies were found despite the earlier MRI reports.   Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  The medical evidence shows that such impairment is absent.  Therefore, a higher rating is not available under these DCs.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other DCs by the preponderance of the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period, including during the one-year look-back period, and therefore staged ratings are not assignable.  Hart, 21 Vet. App. 505; Gaston, 605 F.3d at 982.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the specific symptoms directly associated with the Veteran's bilateral knee disabilities.  His right knee disability is characterized by full extension and flexion limited to no less than 120 degrees, including on repetition, without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  

Additional functional effects of pain include difficulty with climbing stairs and prolonged sitting.  These functional effects are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his right knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

The record further indicates that the Veteran is currently employed as a private investigator.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An evaluation in excess of 10 percent for right knee painful, limited motion is denied. 

A separate 10 percent evaluation for slight right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


